Exhibit 10.4

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of
February 29, 2012, by and among Radius Health, Inc., a Delaware corporation
(together with any successor thereto, the “Company”), and C. Richard Lyttle (the
“Consultant”).

 

RECITALS

 

A.                                   Prior to the Effective Date (as defined
below), the Consultant served as the Chief Scientific Officer of the Company
pursuant to that certain transition agreement dated December 1, 2011, as amended
on February 29, 2012 (the “Transition Agreement”).

 

B.                                     The Consultant and the Company mutually
desire to transition the Consultant from the Chief Scientific Officer of the
Company to an independent contractor of the Company, effective as of June 1,
2012 (the “Effective Date”).

 

C.                                     The Consultant and the Company mutually
desire that, effective as of the Effective Date, this Agreement will supersede
the Transition Agreement in its entirety, and the Consultant shall continue as
an independent contractor to perform consulting services for the Company and the
Consultant is willing to perform such services, on the terms and subject to the
conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                       SERVICES AND COMPENSATION

 

(a)                                  As of the Effective Date, the Consultant
agrees to perform services for the Company as Chairman of the Company’s
Scientific Advisory Board, which will meet at least four (4) times per year (the
“Services”).  The Consultant shall perform such services as are customary for a
chairman of a scientific advisory board of a biotechnology company and
reasonably requested by the Chief Executive Officer of the Company.  The Company
currently expects that the Scientific Advisory Board will remain in effect for
at least two (2) years after the date hereof.

 

(b)                                 The Company agrees to pay the Consultant an
annual fee equal to $30,000 (the “Compensation”) for the performance of the
Services during the term of this Agreement.  In addition, the Company shall
reimburse the Consultant for all reasonable business expenses incurred by the
Consultant in performing Services pursuant to this Agreement.  The Consultant
shall submit all statements for services and expenses in a form prescribed by
the Company every two weeks and such statement shall be approved by the contact
person listed below or other designated agent of the Company.

 

1

--------------------------------------------------------------------------------


 

(c)                                  During the term of this Agreement, any
vested and outstanding options to purchase shares of the Company’s common stock
held by the Consultant as of the Effective Date shall continue to vest (through
the term of this Agreement) pursuant to the terms of such options, and such
options shall remain exercisable until the later to occur of (1) the first
anniversary of the termination of the Consultant’s Services and (2) the date
that is thirty (30) days after the date on which the Company’s common stock
first becomes listed on a national securities exchange; provided, however, that
in no event shall any stock option remain exercisable beyond the original
expiration date of such option and provided, further, that each such option
shall be terminable in accordance with the terms of the equity plan pursuant to
which it was granted.

 

2.                                       CONFLICTING OBLIGATIONS

 

The Consultant certifies that the Consultant has no outstanding agreement,
relationship or obligation that is in conflict with any of the provisions of
this Agreement, or that would preclude the Consultant from complying with the
provisions hereof, and further certifies that the Consultant will not enter into
any such conflicting agreement or relationship during the term of this
Agreement.  The Consultant agrees to comply with any insider trading policy,
ethics policy and business conduct policy of the Company during the term of this
Agreement.  The Consultant agrees to not use information received by the
Consultant during the term of this Agreement for personal gain or take advantage
of any business opportunities that arise as a result of this Agreement that
might be of interest to the Company.

 

3.                                       TERM AND TERMINATION

 

(a)                                  Term.  This Agreement will commence on the
date first written above and will continue until either party terminates this
Agreement with thirty (30) days prior written notice to the other party.  Any
such notice shall be addressed to the Consultant or the Company, as applicable,
at the address shown below or such other address as either party may notify the
other of and shall be deemed given upon delivery if personally delivered, or
forty-eight (48) hours after deposited in the United States mail, postage
prepaid, registered or certified mail, return receipt requested.

 

(b)                                 Survival.  Upon such termination all rights
and duties of the parties toward each other shall cease except:

 

(i)                                     That the Company shall be obliged to
pay, within thirty (30) days of the effective date of termination, all amounts
owing to the Consultant for Services completed prior to the termination date and
related expenses, if any, in accordance with the provisions of Section 1(b)
(Services and Compensation) hereof; and

 

(ii)                                  Sections 1(c), 2 (Conflicting
Obligations), 4 (Confidentiality) and 6 (Independent Contractors) shall survive
termination of this Agreement.

 

2

--------------------------------------------------------------------------------


 

4.                                       CONFIDENTIALITY

 

(a)                                  The parties acknowledge and agree that they
have entered into a Confidentiality and Non-Competition Agreement and that such
agreement shall remain in full force and effect in accordance with its terms.

 

(b)                                 Upon termination of the Consultant’s
engagement for any reason, the Consultant will promptly deliver to the Company
all correspondence, drawings, manuals, letters, notes, notebooks, reports,
programs, plans, proposals, financial documents, or any other documents
concerning the customers, business plans, marketing strategies, products and/or
processes of the Company or any of its affiliates and any information regarding
third parties received by the Consultant while providing Services.

 

5.                                       ASSIGNMENT

 

Neither this Agreement nor any right, obligation or interest herein may be
assigned or transferred by the Consultant without the express written consent of
the Company.

 

6.                                       INDEPENDENT CONTRACTOR

 

(a)                                  It is the express intention of the parties
that the Consultant is an independent contractor.  Nothing in this Agreement
shall in any way be construed to constitute the Consultant as an agent, employee
or representative of the Company, but the Consultant shall perform the Services
hereunder as an independent contractor.

 

(b)                                 The Consultant agrees to furnish (or
reimburse the Company for) all tools and materials necessary to accomplish this
contract, and shall incur all expenses associated with performance.

 

(c)                                  The Consultant acknowledges and agrees:

 

(i)                                     The Consultant is obligated to report as
income all compensation received by the Consultant pursuant to this Agreement;

 

(ii)                                  The obligation to pay all self-employment
and other taxes thereon; and

 

(iii)                               It is the intent of the parties hereto that
during the term of this Agreement the Consultant receive no Company-sponsored
benefits from the Company either as a consultant or employee.  Such benefits
include, but are not limited to, paid vacation, sick leave, medical insurance,
and 401(k) participation.  If the Consultant is reclassified by a state or
federal agency or court as an employee, the Consultant will become a
reclassified employee and will receive no benefits except those mandated by
state or federal law, even if by the terms of the Company’s benefit plans in
effect at the time of such reclassification the Consultant would otherwise be
eligible for such benefits.

 

3

--------------------------------------------------------------------------------


 

7.                                       ARBITRATION

 

The parties agree that any and all disputes arising out of the terms of this
Agreement, their interpretation, and any of the matters herein released, shall
be subject to binding arbitration in Boston, Massachusetts before the American
Arbitration Association under its Commercial Arbitration Rules, or by a judge to
be mutually agreed upon.  The parties agree that the prevailing party in any
arbitration shall be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award.  The parties hereby agree to
waive their right to have any dispute between them resolved in a court of law by
a judge or jury.  This Section 7 will not prevent either party from seeking
injunctive relief (or any other provisional remedy) from any court having
jurisdiction over the parties and the subject matter of their dispute relating
to obligations under this Agreement and the agreements incorporated herein by
reference.

 

8.                                       GOVERNING LAW

 

Any dispute, controversy, or claim of whatever nature arising out of or relating
to this Agreement or breach thereof shall be governed by and interpreted under
the laws of the Commonwealth of Massachusetts, without regard to conflict of law
principles.

 

9.                                       ENTIRE AGREEMENT; COUNTERPARTS

 

Effective as of the Effective Date, this Agreement, together with the
Confidentiality and Non-Competition Agreement, constitutes the complete and
final agreement of the parties and supersede any prior agreements between them,
whether written or oral, with respect to the subject matter hereof (including
without limitation the Transition Agreement).  The Consultant hereby agrees that
as of the Effective Date any other such agreement or understanding is hereby
terminated and shall be of no further force or effect.  No waiver, alteration,
or modification of any of the provisions of this Agreement shall be binding
unless in writing and signed by duly authorized representatives of the parties
hereto.  This Agreement may be executed in several counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same Agreement.

 

10.                                 SEVERABILITY

 

The invalidity or unenforceability of any provision of this Agreement, or any
terms thereof, shall not affect the validity of this Agreement as a whole, which
shall at all times remain in full force and effect.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

 

Radius Health, Inc.

 

 

 

 

 

By:

/s/ Michael S. Wyzga

 

Name:

Michael S. Wyzga

 

Title:

President and Chief Executive Officer

 

Address:

201 Broadway, 6th Floor

 

 

Cambridge, MA 02139

 

 

 

/s/ C. Richard Lyttle

 

C. Richard Lyttle, Ph.D.

 

5

--------------------------------------------------------------------------------